DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.


3.  Claims 1, 3, 9-11, 13-17, 21, 23, 25-28 are pending and under examination.

4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1, 3, 7, 9-11, 13-17, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent 5,719,120 OR US 20120183543 in view of Castonguay et al (JBC, 286, NO. 34, pp. 30034–30046, August 26, 2011, IDS).

The US `120 patent teaches and claims methods of scar tissue formation, lung fibrosis, liver fibrosis with a pharmaceutical composition comprises a polypeptide comprising the extracellular domain of endoglin and a pharmaceutically acceptable carrier (see patented claims 1 and 15) including human patients (patented claim 16), wherein the extracellular domain region of 561 amino acids of SEQ ID NO: 2 (col., 4, lines 15-25) including human endoglin (issued claim 10) , wherein the polypeptide is a homodimer (issued claim 8).  The `120 patent teaches methods of administration including orally, intravenously or parenterally (col., 7, lines 47+). 

The `120 patent teaches that extracellular region of 561 amino acids contains 4 potential N-linked glycosylation sites and an O-glycan domain rich in serine and threonine residues proximal to the plasma membrane (col., 4, lines 1-5).

Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference endoglin extracellular region does not bind to the BMP- with the specific KD and kd recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); 

Claim 17 is included because both the referenced and claimed endoglin are the same, then the claimed properties recited in claim 17 are considered inherent properties. 

   Query Match             100.0%;  Score 1513;  DB 1;  Length 645;
  Best Local Similarity   100.0%;  
  Matches  292;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VTYTTSQVSKGCVAQAPNAILEVHVLFLEFPTGPSQLELTLQASKQNGTWPREVLLVLSV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         29 VTYTTSQVSKGCVAQAPNAILEVHVLFLEFPTGPSQLELTLQASKQNGTWPREVLLVLSV 88

Qy         61 NSSVFLHLQALGIPLHLAYNSSLVTFQEPPGVNTTELPSFPKTQILEWAAERGPITSAAE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         89 NSSVFLHLQALGIPLHLAYNSSLVTFQEPPGVNTTELPSFPKTQILEWAAERGPITSAAE 148

Qy        121 LNDPQSILLRLGQAQGSLSFCMLEASQDMGRTLEWRPRTPALVRGCHLEGVAGHKEAHIL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        149 LNDPQSILLRLGQAQGSLSFCMLEASQDMGRTLEWRPRTPALVRGCHLEGVAGHKEAHIL 208

Qy        181 RVLPGHSAGPRTVTVKVELSCAPGDLDAVLILQGPPYVSWLIDANHNMQIWTTGEYSFKI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        209 RVLPGHSAGPRTVTVKVELSCAPGDLDAVLILQGPPYVSWLIDANHNMQIWTTGEYSFKI 268

Qy        241 FPEKNIRGFKLPDTPQGLLGEARMLNASIVASFVELPLASIVSLHASSCGGR 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        269 FPEKNIRGFKLPDTPQGLLGEARMLNASIVASFVELPLASIVSLHASSCGGR 320

The `543 publication teaches and claims methods of treating and preventing a fibrotic disorder in a subject, comprising administering to said subject an effective amount of a BMP9 or BMP10 antagonist, thereby treating a fibrotic disorder in said subject (published claims 3-4), wherein the fibrotic disorder is selected from the group consisting of liver fibrosis and pharmacologically induced retroperitoneal fibrosis, mediastinal fibrosis, progressive massive fibrosis, proliferative fibrosis and neoplastic fibrosis (published claim 5), wherein said subject is human (published claim 7), wherein the antagonist is  a peptide or antibody which binds to BMP9 or BMP10 and prevents BMP9 or BMP10 from binding to its ligand (e.g., activin receptor-like kinase 1 (ALK1) serine/threonine kinase receptors, or endoglin) (¶104).] BMP9 or BMP10 antagonists used in the methods of the present invention can be administered via intravenous, intramuscular or subcutaneous administration  0022.

The reference teachings differ from the claimed invention only in the recitation that a fusion protein comprising (a) a first portion comprising an endoglin polypeptide consisting of amino acids 26-346 of SEQ ID NO: 1 and (b) a secod heterologous portion comprising an immunoglobulin Fc domain in claim 1.

However, Castonguay et al teach truncated hEngECD-hFc 26– 437 and hEngECD-hFc 26–359 (i.e. homodimer, IgG Fc, see discussion first ¶) expressed in CHO cells retains high affinity BMP9 and BMP10 in the Biacore assay and is a potent inhibitor (antagonist) of BMP9- and BMP10-induced signaling in A204 cells (Fig. 4B). Soluble endoglin specifically binds bone morphogenetic proteins 9 (BMP9) and 10 (BMP10) via its orphan domain, inhibits blood vessel formation, and suppresses tumor growth (title).  Castonguay et al teaches that that mouse and human endoglin ECD-Fc bound directly, specifically, and with high affinity to bone morphogenetic proteins 9 and 10 (BMP9 and BMP10) in surface plasmon resonance (Biacore) and cell-based assays.  They performed a function mapping analysis of the different domains of endoglin by examining their contributions to the selectivity and biological activity of the protein. The BMP9/BMP10 binding site was localized to the orphan domain of human endoglin composed of the amino acid sequence 26–359. Castonguay et al established that endoglin and type II receptors bind to overlapping sites on BMP9. In the in vivo chick chorioallantoic membrane assay, the mouse and the truncated human endoglin ECD-Fc both significantly reduced VEGF-induced vessel formation (abstract). Castonguay et al teaches that the ability of mEngECD-mFc 27–581 and hEngECD-hFc 26–586 to antagonize Smad signaling induced by BMP9 and/or BMP10 (page 30038, right col., last ¶, FIGURE 2, Table 1). Fig. 5E, shown is a proposed model for the mode of action of endoglin ECD. The hEngECD-hFc 26–359 binds to the type II receptor binding site on BMP9, blocking access of a type II receptor to the ligand and impairing the formation of the ternary complex necessary for signaling.

    PNG
    media_image1.png
    410
    905
    media_image1.png
    Greyscale


Fig. 3 summarizes effect of truncations in the ECD on hEngECD-hFc binding to BMP9 and BMP10 determined by Biacore. Fig. 3B shown is a schematic representation of hEngECD-hFc truncations with their constituent domains. Each fusion protein was purified from HEK293-transfected conditioned media by affinity chromatography and evaluated for binding to BMP9 and BMP10 by SPR. The endoglin fusion proteins were captured at high density (~500–600 resonance units) on an anti-hFc IgG chip. BMP9 and BMP10 were injected at a concentration of 10 nM over each construct for detection of any significant binding. For those constructs showing binding activity with BMP9 and BMP10, a high resolution kinetic analysis was performed (Table 1). ZP-Cterm, C-terminal portion of the ZP domain; ZP-Nterm, N-terminal portion of the ZP domain.


    PNG
    media_image2.png
    435
    524
    media_image2.png
    Greyscale


Fig. 4E shows the endoglin binding to BMP9/10 with KD and kd of the hEng EcD-hFc 26-359 of endoglin.  Also see Table 1 which provides the KD and kd for different endoglin ECD fragments, including the claimed fragments.  Castonguay et al teach that the constructs 26–329 and 26–332 showed no binding activity to either ligand by SPR, whereas the construct 26–378 was still able to bind to both BMP9 and BMP10 (Fig. 3B). 



    PNG
    media_image3.png
    184
    352
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    198
    995
    media_image4.png
    Greyscale




Claim 23 is included because Castonguay teaches that Endoglin (CD105) is a homodimeric glycosylated cell-surface protein and/or conjugated to Fc (dimeric).

Given that the construct 26–332 showed no binding activity to either ligand by SPR, whereas the construct 26-359 was able to bind to both BMP9 and BMP10 (Fig. 3B), those of skilled in the art would have had a reason to test the minimal construct capable of binding to ligands that fall within the residues 26-332 and 26-359 that is capable of binding to ligands with reasonable expected results. Given that the skilled in the art would choose from a finite number of identified (359-332=27 possibilities), predictable solutions with reasonable expectation of success (binding to the ligands or not using the assays taught by Castonguay et al), those skilled in the art would pursued the known potential solutions with a reasonable expectation of success.   Those of skill in the art would arrive to minimal construct of hEngECD-hFc 26-346 capable of binding to both BMP9 and BMP10 with a reasonable expectation of success. 

Castonguay et al provides several endoglin portion that binds to BMP9/BMP10 wherein the endoglin portion 26-332 fails to bind BMP9/BMP10 and endoglin portions >26-359 bind to BMP9/BMP10.  Those skilled in the art would have been motivated to find the minimum required endoglin portion that fall between endoglin amino acids 26-332 and 26-359 that binds to BMP9/BMP10.  Determining the minimum required endoglin portion required for the BMP9/BMP10 binding is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention.  

"When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under§ 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
 
Those of skill in the art would have had reason to use any endoglin extracellular polypeptides that fall within the residues 26-332 and 26-359 including 26-346 polypeptide that are capable of binding to BMP9 and BMP10 of the Castonguay et al reference as a substitute for the treatment taught in `543 publication because, like the compounds taught in `543 publication, endoglin extracellular polypeptides a potent inhibitor (i.e., antagonist) of BMP9- and BMP10-induced signaling. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 10/28/2021, have been fully considered, but have not been found convincing.

Applicant submits that claim 1 is now amended to recite that the endoglin polypeptide consists of amino acids 26-346 of SEQ ID NO:1.  Applicant asserts that the citied references do not provide a reason to use an endoglin fusion protein comprising an endoglin polypeptide consisting of amino acids 26-346 at least because this endoglin fragment is not disclosed in any of the cited references. 

This is not found persuasive because while the specific endoglin polypeptide consisting of amino acids 26-346 is not explicitly taught by Castonguay et al, however, those of skilled in the art would have a reason to map the binding site of the ECD endoglin polypeptide to the specific amino acids 26-346 of SEQ ID NO: 1 with reasonable expectation of success using a single amino acid truncation of hEnECD-hFc-26-359 that would fall within the polypeptide of 26-332 and 26-359 of endoglin and having binding to BMP9 and BMP10 and use it as a substitute for the treatment taught in `543 publication.

The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options (e.g. truncation of ECD of endoglin for the identification of the binding site for the ligands BMP9 and BMP10 in the orphan domain of human endoglin) within his or her technical grasp.  This leads to the anticipated success of BMP9 and BMP10 binding activity,  it is likely the product not of innovation but of ordinary skill and common sense.


6.  Claim 21, 25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent 5,719,120 OR US 20120183543 in view of Castonguay et al (JBC, 286, NO. 34, pp. 30034–.

The teachings of the `120 patent, the `543 publication and Castonguay reference have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of TGGG linker in claims 21 and 25, SEQ ID NO: 36 - human ENG(26-346)-hFc (truncated Fc) in claim 27 and SEQ ID NO: 29 (TAP sequence leader joined to SEQ ID NO: 36).


The `612 publication teaches TPA-HALK3(24-152)-hFc sequences comprising the TAP sequence leader of MDAMKRGLCCVLLLCGAVFVSPGA –hALK3(24-152)-Fc-linker TGGG-hFc (see Fig 8 and published SEQ ID NO: 11).  The `612 publication also teaches     The `612 publication also teaches ALK3-hFc fusion protein in which the extracellular domain (native residues 24-152) of human ALK3 (FIGS. 3, 4) is fused C-terminally with a human Fc domain (FIGS. 5, 6) via a minimal linker (comprised of amino acid residues TGGG) to yield the protein shown in FIG. 7 and published SEQ ID NO: 7 [0155].  

    PNG
    media_image5.png
    217
    480
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    223
    480
    media_image6.png
    Greyscale




Claims 27-28 are included because while endoglin portion 26-346 is not specifically taught by the prior art, it is noted that Castonguay et al provides several endoglin portion that binds to BMP9/BMP10 wherein the endoglin portion 26-332 fails to bind BMP9/BMP10 and endoglin portions >26-359 bind to BMP9/BMP10.  Those skilled in the art would have been motivated to find the minimum required endoglin potion that fall between endoglin amino acids 26-332 and 26-359 that binds to BMP9/BMP10.  Determining the minimum required endoglin portion required for the BMP9/BMP10 binding is well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention.  Once the minimum required endoglin protion is determined, those skilled in the art would have been motivated to substitute it with the hHLK3(24-152) portion in the published SEQ ID NOs: 7 and 11in Figures 7 and 8  of `612 publication to arrive to claimed SEQ ID NOs: 36 and 29.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 10/28/2021, have been fully considered, but have not been found convincing.

Applicant submits that the references cited by the Examiner do not provide a reason to use an endoglin fusion protein comprising a endoglin polypeptide consisting of amino acids 26-346 at least because this endoglin fragment is not disclosed in any of the cited references. 

This is not found persuasive because while the specific endoglin polypeptide consisting of amino acids 26-346 is not explicitly taught by Castonguay et al, however, those of skilled in the art would have a reason to map the binding site of the ECD endoglin polypeptide to the specific amino acids 26-346 of SEQ ID NO: 1 with reasonable expectation of success using a single amino acid truncation of hEnECD-hFc-26-359 that would fall within the polypeptide of 26-332 and 26-359 of endoglin and having binding to BMP9 and BMP10 and use it as a substitute for the treatment taught in `543 publication.

Castonguay et al provides several endoglin portion that binds to BMP9/BMP10 wherein the endoglin portion 26-332 fails to bind BMP9/BMP10 and endoglin portions >26-359 bind to BMP9/BMP10.  Those skilled in the art would have been motivated to find the minimum required endoglin portion that fall between endoglin amino acids 26-332 and 26-359 that binds to BMP9/BMP10.  Determining the minimum required endoglin portion required for the 

The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options (e.g. truncation of ECD of endoglin for the identification of the binding site for the ligands BMP9 and BMP10 in the orphan domain of human endoglin) within his or her technical grasp.  This leads to the anticipated success of BMP9 and BMP10 binding activity,  it is likely the product not of innovation but of ordinary skill and common sense.

7.  No claim is allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 22, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644